Conviction for murder; punishment, fifty years in the penitentiary.
There is much contradictory testimony in this record, but the settlement of such matters is for the jury, and the verdict seems to have ample support, and we see no need for attempting to set out at any length the facts.
There are thirteen bills of exception. Appellant asked for a suspended sentence, thus raising the issue of his reputation for being a peaceable, law-abiding citizen. Three of said bills complain of questions and answers affirming that appellant had a bad reputation in the community in which he lived for peace and quietude. The objections set out in said bills are without merit.
Bills of exception 7, 8 and 9 relate to testimony offered to impeach a defense witness. We think proper predicates laid, and that none of said bills present error. The brother of said witness, whose name was Garza, testified directly contrary to the testimony given by said impeached witness. We have repeatedly *Page 285 
gone over each of the other complaints of appellant and find no merit in them, and to discuss them at all would but needlessly lengthen this opinion.
Finding no error in the record, the judgment is affirmed.
Affirmed.